Citation Nr: 0906132	
Decision Date: 02/19/09    Archive Date: 02/27/09

DOCKET NO.  07-24 482	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to a disability rating in excess of 30 
percent for the service-connected post-traumatic stress 
disorder (PTSD).  

2.  Entitlement to service connection for bilateral hearing 
loss.  

3.  Entitlement to service connection for tinnitus.  


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

E. D. Anderson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1968 to 
January 1971.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a June 2006 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas. 

The issue of entitlement to service connection for tinnitus 
is addressed in the REMAND portion of the decision below and 
is REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran does not suffer from symptoms such as (for 
example) circumlocutory or stereotyped speech; panic attacks 
more than once a week; difficulty in understanding complex 
commands; impairment of short and long term memory; and 
impaired judgment.  Occupational and social impairment with 
reduced reliability and productivity is not found.

2.  The Veteran does not currently suffer from a "bilateral 
hearing loss" disability for VA purposes.  


CONCLUSIONS OF LAW

1.  The criteria for the assignment of an evaluation in 
excess of 30 percent for the service-connected PTSD have not 
been met.  38 U.S.C.A.  §§ 1155, 5107(b) (West 2002); 38 
C.F.R. §§ 3.102, 4.1, 4.3, 4.7, 4.10, 4.126, 4.130, 
Diagnostic Code 9411 (2008).

2.  The criteria for entitlement to service connection for 
bilateral hearing loss have not been met.  38 U.S.C.A. §§ 
1110, 1112 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 
3.385 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Increased Rating

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities, which is 
based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If two 
evaluations are potentially applicable, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.  When reasonable doubt arises as to the degree of 
disability, such doubt will be resolved in the Veteran's 
favor.  38 C.F.R.  § 4.3.

Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but that findings 
sufficiently characteristic to identify the disease and the 
resulting disability and above all, coordination of rating 
with impairment of function, will be expected in all cases.  
38 C.F.R. § 4.21.  Therefore, the Board has considered the 
potential application of various other provisions of the 
regulations governing VA benefits, whether or not they were 
raised by the Veteran, as well as the entire history of the 
Veteran's disability in reaching its decision.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 595 (1991).

In deciding the Veteran's increased evaluation claim, the 
Board has considered the determinations in Fenderson v. West, 
12 Vet. App. 119 (1999) and Hart v. Mansfield, 21 Vet. App. 
505 (2007), and whether the Veteran is entitled to an 
increased evaluation for separate periods based on the facts 
found during the appeal period.  In Fenderson, the U.S. Court 
of Appeals for Veterans Claims (Court) held that evidence to 
be considered in the appeal of an initial assignment of a 
rating disability was not limited to that reflecting the then 
current severity of the disorder.  In that decision, the 
Court also discussed the concept of the "staging" of 
ratings, finding that, in cases where an initially assigned 
disability evaluation has been disagreed with, it was 
possible for a veteran to be awarded separate percentage 
evaluations for separate periods based on the facts found 
during the appeal period.  Id. at 126.  Hart appears to 
extend Fenderson to all increased rating claims.

In July 2003, the RO granted entitlement to service 
connection for PTSD, and assigned a disability rating of 30 
percent.  In March 2005, the Veteran requested a higher 
rating for his PTSD. 

A 30 percent rating is assigned for mental illnesses, 
including PTSD, where there is occupational and social 
impairment with occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal), due to 
such symptoms as: depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, and mild memory loss (such as forgetting names, 
directions, recent events).  38 C.F.R. Part 4, Diagnostic 
Code 9411 (2008).

A 50 percent evaluation is warranted where there is 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short-and long-term memory; 
impaired judgment; impaired abstract thinking; disturbance of 
motivation and mood; and difficulty in establishing and 
maintaining effective work and social relationships.  Id.

A 70 percent evaluation is warranted where there is 
occupational and social impairment with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; intermittently illogical obscure, or irrelevant 
speech; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work-like setting); and inability to establish and 
maintain effective relationships.  Id.

A 100 percent evaluation is warranted where there is total 
occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; and memory loss for names of 
close relatives, own occupation, or own name.  Id.

It is further noted that the nomenclature employed in the 
portion of VA's Schedule for Rating Disabilities ("the 
Schedule") that addresses service-connected psychiatric 
disabilities is based upon the Diagnostic and Statistical 
Manual of Mental Disorders, Fourth Edition, of the American 
Psychiatric Association (also known as "the DSM-IV").  38 
C.F.R. § 4.130.  The DSM-IV contains a Global Assessment of 
Functioning (GAF) scale, with scores ranging between zero and 
100 percent, representing the psychological, social, and 
occupational functioning of an individual on a hypothetical 
continuum of mental health - illness.  Higher scores 
correspond to better functioning of the individual.

GAF scores ranging between 61 and 70 are assigned when there 
are some mild symptoms (e.g., depressed mood and mild 
insomnia), or some difficulty in social, occupational, or 
school functioning (e.g., occasional truancy, or theft within 
the household), but when the individual is functioning pretty 
well and has some meaningful interpersonal relationships.  
American Psychiatric Association's Diagnostic and Statistical 
Manual of Mental Disorders (4th. ed., 1994).

GAF scores ranging between 51 and 60 are assigned when there 
are moderate symptoms (like flat affect and circumstantial 
speech, and occasional panic attacks), or moderate difficulty 
in social, occupational, or school functioning (e.g., few 
friends, conflicts with peers or co-workers).  Id.

GAF scores ranging between 41 and 50 are assigned when there 
are serious symptoms (e.g., suicidal ideation, severe 
obsessional rituals, frequent shoplifting), or any serious 
impairment in social, occupational, or school functioning 
(e.g., no friends, unable to keep a job).  Id.

GAF scores ranging between 31 and 40 are assigned when there 
is some impairment in reality testing or communication (e.g., 
speech is at times illogical, obscure, or irrelevant) or 
major impairment in several areas, such as work or school, 
family relations, judgment, thinking, or mood (e.g., 
depressed man avoids friends, neglects family and is unable 
to work).  Id.

GAF Scores between 21 and 30 are assigned when behavior is 
considerably influenced by delusions or hallucinations or 
serious impairment in communication or judgment (e.g., 
sometimes incoherent, acts grossly inappropriately, suicidal 
preoccupation) or inability to function in almost all areas 
(e.g., stays in bed all day; no job, home, or friends).  Id.

Symptoms listed in VA's general rating formula for mental 
disorders are not intended to constitute an exhaustive list, 
but rather are to serve as examples of the type and degree of 
the symptoms, or their effects, that would justify a 
particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 
(2002).

According to the applicable rating criteria, when evaluating 
a mental disorder, the frequency, severity, and duration of 
psychiatric symptoms, the length of remissions, and the 
Veteran's capacity for adjustment during periods of remission 
must be considered.  38 C.F.R. § 4.126(a).  In addition, the 
evaluation must be based on all the evidence of record that 
bears on occupational and social impairment rather than 
solely on the examiner's assessment of the level of 
disability at the moment of the examination.  Id.  Further, 
when evaluating the level of disability from a mental 
disorder, the extent of social impairment is considered, but 
the rating cannot be assigned solely on the basis of social 
impairment.  38 C.F.R. § 4.126(b).

In September 2005, the Veteran submitted a letter from his 
treating psychiatrist, Dr. "A.F." who wrote in support of 
the Veteran's request for an increased rating.  Dr. A.F. 
noted that although the Veteran had benefited from the use of 
medication, he continued to suffer from nightmares twice per 
week and had flashbacks, which were at times regular.  
Intrusive thoughts, occasional panic attacks, irritability, 
and occasional angry outbursts were also noted.  Dr. A.F. 
concluded that the Veteran was unable to work because of his 
symptoms.  

At a VA examination in October 2005, the Veteran reported 
that he was doing much better since he retired and started 
psychotherapy and medication, but that he still experienced 
PTSD symptoms, including nightmares, difficulty sleeping, 
anxiety in crowds, and hyper-vigilance.  He also reported 
experiencing panic attacks once a month and noted that a 
recent trip to Guatemala had exacerbated his PTSD symptoms.  
The Veteran essentially reported chronic difficulty with 
intrusive memories triggered by Vietnam cues, avoidance of 
talking about Vietnam, and emotional distress when he did 
talk about Vietnam.  However, he stated that he enjoys 
meeting new people and has a number of close friends, as well 
as a good relationship with his wife and grown son.  He 
described himself as "happy go lucky."  The Veteran also 
reported engaging in a number of recreational activities.  

The examiner observed that the Veteran was anxious, but that 
he was good natured and straightforward throughout the 
examination.  The Veteran had a normal range of affect and 
was well oriented.  There was no evidence of delusions, 
hallucinations, or suicidal ideations.  He did describe a 
recent homicidal ideation with no intent or plan.  The 
Veteran's speech was clear, coherent, and digressive, with a 
normal rate and tone.  There was no evidence of impaired 
short and long term memory, judgment, concentration, or 
abstract thinking.  However, the examiner noted that the 
Veteran's anxiety appeared to interfere somewhat with his 
focus and frustration tolerance.  

The examiner concluded that the Veteran's symptoms appeared 
mild and that there were no significant changes in 
psychosocial functioning or quality of life since his last 
rating examination in 2003.  The Veteran was diagnosed with 
PTSD and generalized anxiety disorder and assigned a GAF 
score of 75.  

Findings at the October 2005 VA examination weigh against the 
Veteran's claim for increase.  

VA treatment records from January 2005 through August 2007 
note continued complaints of irritability, anxiety, and 
hyper-vigilance, as well as flashbacks, nightmares, and 
difficulty sleeping.  The Veteran also occasionally reported 
an angry outburst or altercation and in August 2007 he 
reported some short term memory problems.  However, there is 
no competent evidence of circumlocutory or stereotyped 
speech; panic attacks more than once a week; difficulty in 
understanding complex commands; impairment of short and long 
term memory; impaired judgment; or impaired abstract 
thinking.  

At another VA examination in February 2007, the Veteran 
continued to report difficulty sleeping, nightmares about 
once per week, daily intrusive thoughts, and social 
withdrawal.  He also complained of depression, anxiety, panic 
attacks, anger, and irritability.  The Veteran noted that he 
had a good marriage and, although he had a problem dealing 
with people at work, he was able to work for the same company 
for 29 years until his recent retirement.  The examiner 
observed that the Veteran was able to engage in a normal 
range and variety of activities of daily living (ADL's) 
without interruption of his typical daily routine.  For 
example, the Veteran reportedly spent his leisure activities 
doing yard work, going out with his wife, and swimming.  

The examiner observed that the Veteran appeared somewhat 
depressed and lethargic.  The Veteran's affect was flat and 
blunted and he reported having a poor short term memory.  
That notwithstanding, the examiner observed that the Veteran 
seemed sincere and genuine and exhibited good social skills.  
His thought processes were logical, coherent, and relevant.  
The Veteran was well-groomed and his overall mental status 
appeared intact.  The Veteran denied any anger control 
problems, auditory or visual hallucinations, or suicidal or 
homicidal ideations.  

The examiner diagnosed the Veteran with PTSD and depressive 
disorder.  He assigned the Veteran a GAF score of 55-60.  He 
opined that the effect of the Veteran's PTSD on his social 
and occupational functioning is mild, that the Veteran's 
condition had not significantly changed since he was 
evaluated in 2005 and "his report of symptoms fits his 
current rating."  

Findings at the February 2007 VA examination weigh against 
the Veteran's claim for increase.  

VA outpatient treatment records from 2007 show that the 
service-connected PTSD symptoms remained fairly consistent, 
with continued reports of low motivation, anxiety and 
depression.  

As discussed above, a 30 percent rating is assigned for 
mental illnesses, including PTSD, where there is occupational 
and social impairment with "occasional" decrease in work 
efficiency and intermittent periods of inability to perform 
occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, and mild memory loss (such 
as forgetting names, directions, recent events).  

A 50 percent evaluation is warranted where there is 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short-and long-term memory; 
impaired judgment; impaired abstract thinking; disturbance of 
motivation and mood; and difficulty in establishing and 
maintaining effective work and social relationships.

Here, the Veteran's PTSD symptoms most closely match the 
criteria for a 30 percent disability rating.  The Veteran's 
symptoms of depression, anxiety, irritability, intrusive 
thoughts, and chronic sleep impairment, which have remained 
fairly consistent throughout the appeal period, may 
occasionally cause impairment of social or occupational 
functioning.  However, the record clearly indicates that the 
Veteran is able to care for himself, has a good marriage, and 
engages in social and recreational activities with his wife 
outside the home.  There is no evidence that he suffers from 
any cognitive impairment, other than some self-reported short 
memory problems.  Although the Veteran is competent to report 
that he has developed some problems remembering things, he is 
not competent to offer an opinion regarding whether any 
memory problems are associated with his PTSD.  Moreover, 
although the Veteran has reported memory problems, the 
medical evidence of record does not provide any objective 
findings to support this assertion.  The October 2005 VA 
examiner described the Veteran as good natured, while the 
February 2007 VA examiner reported that the Veteran exhibited 
good social skills.  Both examiners characterized the 
Veteran's symptoms as mild.  There is no evidence that the 
Veteran suffers from (for example) circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short-and long-term memory; impaired 
judgment; or impaired abstract thinking.  He was assigned GAF 
scores ranging from 55 to as high as 75, indicating symptoms 
and impairment of mild to moderate severity.  These Global 
Assessment of Functioning (GAF) scores correspond to the 30 
percent rating currently assigned.

Moreover, it is significant that the Veteran described 
himself as "happy go lucky," and that he retired after 29 
years with the same company.  This evidence, weighs against 
the assignment of a rating in excess of 30 percent for the 
service-connected PTSD.  

The Board has also considered the September 2005 letter from 
Dr. A.F..  In cases such as this, where there are conflicting 
statements or opinions from medical professionals, it is 
within the Board's province to weigh the probative value of 
those opinions.  So long as the Board provides an adequate 
reason or basis for doing so, the Board does not err by 
favoring one competent medical opinion over another.  See 
Owens v. Brown, 7 Vet. App. 429, 433 (1995).  Greater weight 
may be placed on one examiner's opinion over another 
depending on factors such as reasoning employed by the 
examiners and whether or not, and the extent to which they 
reviewed prior clinical records and other evidence.  
Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994).  
Additionally, the thoroughness and detail of a medical 
opinion are among the factors for assessing the probative 
value of the opinion.  See Prejean v. West, 13 Vet. App. 444, 
448-9 (2000).

Here, the far more detailed analysis of the October 2005 and 
February 2007 VA examiners is more probative than Dr. A.F.'s 
letter which does little more than list some of the Veteran's 
symptoms.  Furthermore, the symptoms listed by Dr. A.F. are 
essentially consistent with the symptoms noted at the VA 
examinations.  Thus, Dr. A.F.'s conclusion that the Veteran 
is unable to work because of his symptoms is simply contrary 
to the evidence of record, particularly because the veteran 
retired and, according to VA treatment notes from June and 
August 2007, the Veteran has started a part-time job as a 
doorman at a hotel.  In the August 2007 treatment note, which 
is the last of record, he reported that his job was going 
well and that he was getting along with other people at the 
hotel.  

In light of the foregoing, the post-service medical record, 
overall, provides highly probative evidence against this 
claim.  Thus, a disability rating in excess of 30 percent is 
not warranted for any period on appeal.  

The Board has also considered an extra-schedular evaluation 
under the provisions of 38 C.F.R. § 3.321(b)(1) and 
determined that referral for extra-schedular consideration is 
not warranted in this case.  Ratings have been assigned based 
on schedular criteria that contemplate the disability and 
symptomatology resulting from the Veteran's PTSD.  Therefore, 
no referral for extra-schedular consideration is required and 
no further analysis is in order.  See Thun v. Peake, 22 Vet. 
App. 111 (2008).  

The preponderance of the evidence is against the claim for 
and increased rating for the service-connected PTSD; there is 
no doubt to be resolved; and a rating in excess of 30 percent 
is not warranted.  38 U.S.C.A. § 5107(b), 38 C.F.R. § 4.3.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 C.F.R. § 
3.102 (2008).

Service Connection

In his March 2005 claim, the Veteran requested service 
connection for bilateral hearing loss, contending that 
acoustic trauma while serving in the United States Army 
caused this disability.  

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  In 
general, service connection requires (1) medical evidence of 
a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the current disability.  See Hickson v. West, 12 Vet. 
App. 247, 253 (1999).  

Certain chronic diseases, including sensorineural hearing 
loss, may be presumed to have been incurred in service, 
although not otherwise established as such, if manifested to 
a degree of ten percent or more within one year of the date 
of separation from service.  38 U.S.C.A. § 1112; 38 C.F.R. §§ 
3.307, 3.309.  Service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

A "hearing loss" disability is defined for VA compensation 
purposes with regard to audiologic testing involving puretone 
frequency thresholds and speech discrimination criteria.  38 
C.F.R. § 3.385.  For purposes of applying the laws 
administered by VA, impaired hearing will be considered to be 
a disability when the auditory threshold in any of the 
frequencies of 500, 1,000, 2,000, 3,000, or 4,000 Hertz (Hz) 
is 40 decibels or greater; or when the auditory thresholds 
for at least three of the frequencies of 500, 1,000, 2,000, 
3,000, or 4,000 Hertz are 26 decibels or greater; or when 
speech recognition scores using the Maryland CNC Test are 
less than 94 percent.  Id.

The Veteran was given a hearing evaluation prior to 
separation from service in November 1970.  Pure tone 
thresholds measured in the right ear at 500, 1,000, 2,000, 
and 4,000 Hertz were 0, 0, 0, and 0 decibels, respectively.  
Pure tone thresholds measured in the left ear at 500, 1,000, 
2,000, and 4,000 Hertz were 0, 0, 0, and 0 decibels, 
respectively.  Speech recognition test scores were not listed 
nor were measurements at 3000 Hz.  On the Veteran's report of 
medical history which he completed at the same time, the 
Veteran does not indicate any problems with his hearing.  
This is evidence that the Veteran did not have a hearing loss 
disability as set forth at 38 C.F.R. § 3.385 at separation 
from service.  

In January 2006, the Veteran underwent a VA hearing 
evaluation in connection with his current claim.  Pure tone 
thresholds measured in the right ear at 500, 1,000, 2,000, 
3,000 and 4,000 Hertz were 10, 10, 10, 15, and 25 decibels, 
respectively, with an average puretone threshold of 15 
decibels.  Pure tone thresholds measured in the left ear at 
500, 1,000, 2,000, 3,000, and 4,000 Hertz were 10, 10, 10, 
20, and 15 decibels, respectively, with an average puretone 
threshold of 14 decibels.  Speech recognition test scores 
showed right ear discrimination at 100% and left ear 
discrimination at 96%.  

The Board has reviewed the results of the Veteran's most 
recent hearing evaluation and finds that the Veteran 
currently does not met the criteria for a hearing loss 
disability set forth at 38 C.F.R. § 3.385.  

Simply stated, while the Veteran may have been exposed to 
noise during his service, and while his hearing may not be as 
good as it once was, testing does not indicate that his 
hearing at this time would qualify as a "disability" for VA 
purposes. 

As discussed above, entitlement to service connection for a 
disease or injury is limited to cases in which this disease 
or injury has resulted in a "disability."  See 38 U.S.C.A. 
§ 1110.  Hence, in the absence of proof of a present 
disability, there can be no valid claim for service 
connection.  Gilpin v. West, 155 F. 3d 1353 (Fed. Cir. 1998); 
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  

Based on all evidence of record, the preponderance of 
evidence shows that the Veteran does not have a current 
hearing loss disability for VA purposes.  As such, service 
connection for bilateral hearing loss is not warranted.  The 
evidence in this case is not so evenly balanced as to allow 
application of the benefit-of- the-doubt rule.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107(b); 38 
C.F.R. § 3.102 (2008).

The Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159 and 3.326(a) (2008).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
38 U.S.C.A. § 5103.  This notice must be provided prior to an 
initial unfavorable decision on a claim by the RO.  Mayfield 
v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the Court 
held that, upon receipt of an application for a service-
connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 
3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating, or is 
necessary to substantiate, each of the five elements of the 
claim, including notice of what is required to establish 
service connection and that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.

The VCAA duty to notify, other than as to how VA assigns 
disability ratings and effective dates, was satisfied by way 
of a letter sent to the Veteran in April 2005.  This letter 
informed the Veteran in detail of how to substantiate his 
claims, as well as the appellant's and VA's respective duties 
for obtaining evidence.  In March 2006, the Veteran was 
informed of how VA assigns disability ratings and effective 
dates.  

However, notice as to how VA assigns effective dates and 
disability rating was not provided to the appellant prior to 
the initial unfavorable decision on the Veteran's PTSD and 
service connection claims by the RO.  Under such 
circumstances, VA's duty to notify may not be "satisfied by 
various post-decisional communications from which a claimant 
might have been able to infer what evidence the VA found 
lacking in the claimant's presentation."  Rather, such 
notice errors may instead be cured by issuance of a fully 
compliant notice, followed by readjudication of the claim.  
See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006) 
(where notice was not provided prior to the RO's initial 
adjudication, this timing problem can be cured by the Board 
remanding for the issuance of a VCAA notice followed by 
readjudication of the claim by the RO); see also Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a 
fully compliant VCAA notification followed by readjudication 
of the claim, such as a statement of the case or a 
supplemental statement of the case, is sufficient to cure a 
timing defect).

Although the March 2006 letter was not sent before the 
initial RO decision in this matter, this error was not 
prejudicial to the appellant because the actions taken by VA 
after providing the notice have essentially cured the error 
in the timing of notice.  Not only has the appellant been 
afforded a meaningful opportunity to participate effectively 
in the processing of his claim and given ample time to 
respond, but the RO also readjudicated the case by way of a 
statement of the case issued in May 2007 and a supplemental 
statement of the case issued in August 2007, after the notice 
was provided in March 2006.  For these reasons, it is not 
prejudicial to the appellant for the Board to proceed to 
finally decide this appeal as the timing error did not affect 
the essential fairness of the adjudication.

Additionally, for an increased-compensation claim, section § 
5103(a) requires, at a minimum, that the Secretary notify the 
claimant that, to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008).  Further, if the Diagnostic 
Code under which the claimant is rated contains criteria 
necessary for entitlement to a higher disability rating that 
would not be satisfied by the claimant demonstrating a 
noticeable worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  

Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from non-compensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, the notice must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation, e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability.  Id. 

Here, the Veteran was not provided with a specific Vazquez-
Flores notice.

In Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007), the 
United States Court of Appeals for the Federal Circuit held 
that any error by VA in providing the notice required by 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)(1) is presumed 
prejudicial, and that once an error is identified as to any 
of the four notice elements the burden shifts to VA to 
demonstrate that the error was not prejudicial to the 
appellant.  The Federal Circuit stated that requiring an 
appellant to demonstrate prejudice as a result of any notice 
error is inconsistent with the purposes of both the VCAA and 
VA's uniquely pro-claimant benefits system.  

Instead, the Federal Circuit held in Sanders that all VCAA 
notice errors are presumed prejudicial and require reversal 
unless VA can show that the error did not affect the 
essential fairness of the adjudication.  To do this, VA must 
show that the purpose of the notice was not frustrated, such 
as by demonstrating:  (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or (3) that a benefit could not have been awarded 
as a matter of law.  Although not specifically discussed by 
the court, some other possible circumstances that could 
demonstrate that VA error did not prejudice the claimant 
include where the claimant has stated that he or she has no 
further evidence to submit, or where the record reflects that 
VA has obtained all relevant evidence.

Here, much of the notice required by Vazquez-Flores was 
provided in the April 2005 and March 2006 notice letters.  
These letters informed the Veteran that he must submit 
evidence demonstrating a worsening or increase in severity of 
his PTSD disability and the effect that worsening has on his 
employment and daily life.  He was also informed of what 
types of lay and medical evidence VA would use in assigning a 
disability rating.  

While the Veteran was not provided specific information 
concerning the Diagnostic Code under which his service 
connected PTSD is rated, the Veteran's representative 
discusses the rating criteria listed in this diagnostic code 
in some detail in his January 2009 Informal Hearing 
Presentation, showing that he clearly understands what 
evidence must be presented to prevail in this case.  

Finally, the record reflects that VA has obtained all 
relevant evidence.  As such, even if there were some type of 
problem with the notice provided by the RO, the Board finds 
that there have been no notice errors that have resulted in 
any prejudice to the appellant or affected the essential 
fairness of the adjudication.  Sanders v. Nicholson, 487 F.3d 
881 (Fed. Cir. 2007).

VA also has a duty to assist the Veteran in the development 
of his claims.  This duty includes assisting the appellant in 
the procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

VA has complied with the VCAA's duty to assist by aiding the 
appellant in obtaining evidence.  It appears that all known 
and available records relevant to the issues on appeal have 
been obtained and are associated with the Veteran's claims 
files.  The RO has obtained the Veteran's service treatment 
records and VA out-patient treatment records.  VA 
psychological examinations were afforded the Veteran in 
October 2005 and February 2007, and the Veteran was also 
afforded an audiological examination and an evaluation of his 
tinnitus in January 2006.  

All necessary development has been accomplished, and 
therefore appellate review may proceed without prejudice to 
the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  
Significantly, neither the appellant nor his representative 
has identified any additional existing evidence that is 
necessary for a fair adjudication of the claim that has not 
been obtained.  Hence, no further notice or assistance to the 
appellant is required to fulfill VA's duty to assist the 
appellant in the development of his claim.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see 
also Quartuccio v. Principi, 16 Vet. App. 183 (2002).


ORDER

Entitlement to a disability rating in excess of 30 percent 
for PTSD is denied.  

Entitlement to service connection for bilateral hearing loss 
is denied.  


REMAND

The Veteran is seeking service connection for recurrent 
tinnitus.  In addition to seeking service connection on a 
direct basis, the Veteran indicated in a January 2009 
statement from his representative that he is also seeking 
service connection secondary to his service connected PTSD.  
The Veteran asserts that his tinnitus has been caused or 
aggravated by his service connected PTSD.

In January 2006, a VA staff physician opined that the 
Veteran's tinnitus was less likely than not related to 
military noise exposure/acoustic trauma.  However, the 
examiner did not consider whether the Veteran's tinnitus 
might have been caused or worsened by the Veteran's service 
connected PTSD.  

Accordingly, the case must be remanded to obtain a medical 
opinion as to whether the Veteran's service connected PTSD at 
least as likely as not (fifty percent or greater) caused or 
aggravated his tinnitus.  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA 
examination.  All necessary tests 
should be performed.  The examiner 
should make the following 
determinations: (1) whether the 
Veteran's service connected PTSD at 
least as likely as not (fifty percent 
or greater) caused the Veteran's 
tinnitus, and (2) whether is at least 
as likely a not (fifty percent or 
greater) that the Veteran's service 
connected PTSD has aggravated or 
worsened his tinnitus.  If the examiner 
cannot render an opinion without 
resorting to speculation, he or she 
should so state.  If the examiner 
determines that the PTSD aggravates the 
tinnitus, he or she should opine as to 
the degree of aggravation.  A copy of 
the claims file should be provided to 
the examiner, for review in conjunction 
with the requested study.  

2.  When the development requested has 
been completed, and the RO has ensured 
compliance with the requested action, 
this case should again be reviewed by 
the RO on the basis of the additional 
evidence.  If the benefit sought is not 
granted, the Veteran and his 
representative should be furnished a 
Supplemental Statement of the Case, and 
be afforded a reasonable opportunity to 
respond before the record is returned 
to the Board for further review.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
L.B. CRYAN
Acting Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


